DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2016/0087104).
Regarding independent claim 1, Lee teaches a semiconductor structure (Figs. 1A, 1B, 2; para. 0058+) comprising: 
a fin structure (AF) protruding from a substrate (para. 0060); 
a doped region (120) formed in the fin structure (para. 0074); 
a metal gate structure (GS) formed across the fin structure (para. 0061); 
a gate spacer (112) formed on a sidewall of the metal gate structure (para. 0061); and 
a source/drain structure (118) formed over the doped region (para. 0065), 
wherein the doped region continuously surrounds the source/drain structure and is in direct contact with the gate spacer (refer to Fig. 1B).
Re claim 2, Lee teaches wherein the doped region is in direct contact with the metal gate structure (refer to Fig. 1B).
Re claim 3, Lee teaches an isolation structure (102) formed around the fin structure, wherein the doped region is sandwiched between two portions of the isolation structure (Figs. 1A, 1B; para. 0060).
Re claim 4, Lee teaches wherein the doped region is in direct contact with the isolation structure (refer to Figs. 1A, 1B).
Re claim 5, Lee teaches wherein an interface between the source/drain structure and the doped region is higher than a top surface of the isolation structure (refer to Fig. 1B).
Re claim 6, Lee teaches a fin spacer (114) formed on a sidewall of the fin structure, wherein the fin spacer has a slope top surface (Fig. 1B; para. 0072).

Regarding independent claim 14, Lee teaches a semiconductor structure (Figs. 1A, 1B, 2; para. 0058+), comprising: 
a first fin structure (AF) protruding from a substrate (para. 0060); 
an isolation structure (102) formed around the first fin structure (Figs. 1A, 1B; para. 0060); 
a metal gate structure (GS) formed across the first fin structure (para. 0061); 
a first doped region (120) formed in the first fin structure (para. 0074); and 
a first source/drain structure (118) formed over the first doped region (para. 0065), 
wherein a top surface of the first doped region is higher than a top surface of the isolation structure (refer to Fig. 1B).
Re claim 15, Lee teaches wherein both of the first doped region and the first source/drain structure comprise first dopants (para. 0068, 0074).
Re claim 16, Lee teaches wherein the metal gate structure is directly on the first doped region (refer to Fig. 1B).
Re claim 17, Lee teaches a gate spacer (112) formed on a sidewall of the metal gate structure, wherein the gate spacer is directly on the first doped region (Fig. 1B; para. 0061).
Re claim 18, Lee teaches a first fin spacer (114) formed on a sidewall of the first fin structure (para. 0072), 
wherein the first fin spacer has a slope sidewall, and a top surface of the first fin spacer is higher than a top surface of the first doped region (refer to Fig. 1B).

Claim(s) 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2017/0186748).
Regarding independent claim 14, Lee teaches a semiconductor structure (Figs. 1A, 1B; para. 0013-0017), comprising: 
a fin structure (106) protruding from a substrate (para. 0013); 
an isolation structure (104) formed around the first fin structure (para. 0013); 
a metal gate structure (108) formed across the first fin structure (Fig. 3; para. 0026); 
a first doped region (122L) formed in the first fin structure (para. 0013, 0016); and 
a first source/drain structure (portion of 122U) formed over the first doped region (para. 0013), 
wherein a top surface of the first doped region is higher than a top surface of the isolation structure (refer to Fig. 1B).
Re claim 19, Lee teaches a second fin (the other 106) structure protruding from the substrate, wherein the isolation structure is formed around the second fin structure and the metal gate structure is formed across the second fin structure (refer to Figs. 1B, 3); 
a second doped region (the other 122L) formed in the second fin structure (para. 0013, 0016); and 
a second source/drain structure (the other portion of 122U) formed over the second doped region (para. 0013), 
wherein the first source/drain structure is merged with the second source/drain structure at a merged portion and the first doped region is separated from the second doped region (refer to Fig. 1B).
Re claim 20, Lee teaches a contact (126) formed over the merged portion, wherein the contact partially overlaps the first doped region (Fig. 1B; para. 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2016/0087104).
Regarding independent claim 8, Lee teaches a semiconductor structure (Figs. 1A, 1B, 2; para. 0058+), comprising: 
a fin structure (AF) protruding from a substrate (para. 0060); 
a metal gate structure (GS) formed across the fin structure (para. 0061); 
a doped region (120) formed in the fin structure (para. 0074); and
a source/drain structure (118) formed over the doped region, wherein the source/drain structure comprises a first region (EP1), a second region (EP2) over the first region, and a third region (EP3) over the second region (Fig. 2; para. 0066), 
wherein the doped region and the first region of the source/drain structure comprise a same type of dopants (boron) (para. 0068, 0074).
Lee teaches wherein a dopant concentration in the doped region may be from 1x1017 to 1x1019 (para. 0073) and a dopant concentration in the first region of the source/drain structure may be from 1x1018 to 1x1019 (para. 0068), which makes obvious the claimed limitation of “a dopant concentration in the doped region is lower than a dopant concentration in the first region of the source/drain structure” because the range of the doped region is lower than the range of the first region of the source/drain structure and in the case where the claimed ranges, amounts, or proportions overlap or lie inside that disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05).
Re claim 11, Lee teaches an isolation structure (102) surrounding the fin structure, wherein the doped region is in direct contact with a sidewall of the isolation structure (Figs. 1A, 1B; para. 0060).
Re claim 12, Lee teaches wherein an interface between the doped region and the first region of the source/drain structure is higher than a top surface of the isolation structure (refer to Fig. 1B).
Re claim 13, Lee teaches wherein an interface between the doped region and the first region of the source/drain structure is lower than a top surface of the isolation structure (refer to Fig. 1B, Fig. 2).

Allowable Subject Matter
Claims 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/MONICA D HARRISON/               Primary Examiner, Art Unit 2815